BERDON, J.,
concurring. I concur in the result. I write separately because of my concerns with regard to the racial and ethnic composition of the community from which the venirepersons were selected. The defendant’s trial took place in the city of Danbury and his jury was selected from the judicial district of Danbury rather than from the county of Fairfield, within which Danbury is located.
According to the 1990 census, the towns within the judicial district of Danbury have a total population of 162,584, of which 5040 residents are African-American (3 percent) and 6670 residents are Hispanic (4 percent). The county of Fairfield, however, has a total population of 827,645, of which 81,519 residents are African-American (10 percent) and 70,818 residents are Hispanic (8.5 percent). It is quite obvious that the racial and ethnic composition of the community from which the venirepersons for the defendant’s jury were drawn would have been substantially different if the community had *479consisted of the county of Fairfield instead of the judicial district of Danbury. The county of Fairfield would have provided this African-American defendant, Nathaniel Faust, with more than double the chance of having African-American and/or Hispanic jurors. In this case, no minorities served on the defendant’s jury; every juror was white. Indeed, not one African-American or Hispanic individual was even subjected to voir dire during jury selection.
Historically, the county has been the unit from which potential juries were summoned. “From time immemorial in this state, the community unit which is the basis for the source of a jury array is that of a county . . . .” State v. Townsend, 167 Conn. 539, 551, 356 A.2d 125, cert. denied, 423 U.S. 846, 96 S. Ct. 84, 46 L. Ed. 2d 67 (1975). Even after the legislature substituted the judicial district for the county, this court continued to recognize the county as the appropriate community from which to draw venirepersons. See State v. McCarthy, 197 Conn. 247, 252 n.7, 496 A.2d 513 (1985).
Although the defendant clearly challenged the drawing of the venirepersons from the judicial district instead of from the county, he effectively withdrew the claim, in a letter addressed to this court, because of the Appellate Court decision in State v. Carolina, 40 Conn. App. 762, 768-70, 673 A.2d 562 (1996).1 Accordingly, I would not reach the issue in part II of the majority opinion; rather, I would leave it for another day.
I concur in the judgment.

 The Appellate Court held: “On the basis of federal court precedent, we conclude that there is no constitutional limitation on the legislature’s ability to define community as the judicial district for the purposes of jury selection.” State v. Carolina, supra, 40 Conn. App. 770. I note that the defendant did not challenge the constitutionality, under either the state or federal constitution, of General Statutes §§ 51-219c, 51-220a, 51-222, 51-231, 51-238 or 51-344, with respect to the designation of the judicial district instead of the county for the drawing of the venire.